163 Ga. App. 606 (1982)
295 S.E.2d 865
MAXWELL
v.
THE STATE.
64567.
Court of Appeals of Georgia.
Decided September 21, 1982.
I. Henry Bracker, for appellant.
Spencer Lawton, Jr., District Attorney, M. Kay Jackson, David T. Lock, Assistant District Attorneys, for appellee.
McMURRAY, Presiding Judge.
Defendant appeals his conviction and sentence for armed robbery following the denial of his motion for new trial based on the general grounds only. Held:
The enumerations of error are based on the sufficiency of the evidence as set forth in the general grounds of the motion for new trial. The state's evidence disclosed an armed robbery of a dry cleaning establishment in which the defendant was identified as the robber. Despite the conflicting testimony produced by the defendant to established and alibi and to show his inability to be two places at once on the occasion of the crime, the jury believed the state's witnesses, not the defendant's, and returned a conviction. After a careful examination of the record and transcript here we find and so hold that a rational trier of fact (the jury in the case sub judice) could reasonably have found the defendant guilty beyond a reasonable doubt from the evidence adduced at trial. see Drake v. State, 245 Ga. 798, 799 (267 SE2d 237); Sanders v. State, 246 Ga. 42 (1) (268 SE2d 628). The enumerations of error are not meritorious.
Judgment affirmed. Banke and Birdsong, JJ., concur.